We have carefully examined the acts of the legislature relating to the proceedings under review in this case, and the points urged by the appellants in opposition to the validity of such proceedings, and deem it sufficient, without an elaborate discussion of the points, to state our conclusions thereon, which are as follows:
First. That the act of 1870 (ch. 623) creating the avenue commissioners, and the subsequent acts amendatory thereof, so far at all events as the widening of Union avenue is concerned, are not in conflict with section 2 of art. 10 of the constitution of this State, but are constitutional and valid. These commissioners do not take the place of the commissioners of highways, but are appointed for the special purpose of executing a power which is undoubtedly possessed by the legislature, of widening a certain designated avenue by proceedings different from those which could be taken by the commissioners of highways under the existing general laws of the state. The commissioners of highways still continue in office and the charge of the avenue thus widened devolves upon them after the fulfilment of the office of the avenue commissioners. (Astor v. Mayor, etc., 62 N.Y. 567.)
Second. That the proceedings of the commissioners of appraisal appointed pursuant to said acts, in making the assessment here complained of, were not in conformity with said acts, in this, that the original act of 1870 (ch. 623, § 13), required that after such commissioners should have reviewed their first awards and assessments they should make their determination in writing, stating the quantity of land, and the value of any property, taken for the avenues, with the names of the persons and the amount of damages awarded, and also a general description of alllands and property assessed for benefits, with the names of theowners and the amount assessed against each. Whereas, the final report of such commissioners does not state the quantity or value of the lands taken for the widening of Union avenue, nor any description whatever of the lands or property assessed for benefits, but contains merely a list of the names of various *Page 366 
persons in said report stated to be land owners within the assessable district, and assesses upon them respectively the sums set opposite to their respective names, as resulting benefits to be assessed and paid by them for the lands severally owned by them in such district, without in any manner describing the lands assessed as required by said act. As is remarked by MILLER, J., in his opinion on the motion to quash the writ of certiorari,
it is impossible to ascertain from the report for what particular parcels of land, or for what quantity of land the relators were assessed, and this omission was fatal to the proceeding. Although it appears from the return of the commissioners to the writ ofcertiorari that they did in fact cause the property described in the act of May 3, 1872, to be surveyed and mapped, yet such map is not mentioned or referred to in the final determination or report of the commissioners, nor does it appear that it was annexed thereto or filed therewith, or in any manner made part thereof, and therefore it cannot be resorted to for the purpose of supplying the deficiency in the report. We do not think that the facts stated in the return were sufficient to authorize the presumption relied upon at General Term that the map formed part of either report.
Third. That notwithstanding this defect in the report of the commissioners of appraisal, it does appear from their return to the writ of certiorari that the feet and inches of land owned by each individual within the district described in the act of 1872, were shown on said map, and that said map was the guide of the commissioners in ascertaining the quantity of land of each land-owner to be taken for the widening of Union avenue. It also appears from an inspection of such map, which is annexed to the return, that the several parcels of land within the district owned by said land-owners are separately laid out on said map and marked with the names of their respective owners. The map therefore contained the materials necessary for making a proper assessment against such land owners upon the lands owned by them respectively, and the assessment was in fact made *Page 367 
according to such map. We are therefore of the opinion that the act of 1874 (chap. 256), confirming the proceedings of the avenue commissioners and commissioners of appraisal was effectual for the purpose of curing the omission of the commissioners of appraisal to specify or describe in their report the parcel of land in respect of which each land owner was assessed, and thus validating the assessment so made.
Power had been conferred by the legislature to make the assessment actually made, and it was competent to cure any irregularity or defect in the form in which such power had been executed. (People v. Mitchell, 35 N.Y., 552; Astor v.Mayor,  c., 62 N.Y., 588.)
Fourth. That such confirmatory act was operative in this case, notwithstanding that the writ of certiorari had been issued before the passage of the act. It was the existing law at the time of the hearing upon the writ, and as it contains on provision saving from its effect proceedings pending at the time of its passage, it must govern the case. (Town of Duanesburgh
v. Jenkins, 57 N.Y., 191, 192.)
The judgment must be affirmed, but as the confirmatory act was passed pending the proceeding, the affirmance should be without costs.
All concur, MILLER, J., not sitting.
Judgment affirmed.